OPINION — AG — *** INDIRECT EXPENDITURES *** (1) 26 O.S. 1971, 16-119 [26-16-119] PROHIBITS A PUBLIC OFFICIAL FROM DIRECTING OR AUTHORIZING THE EXPENDITURES OR USE OF PUBLIC FUNDS EQUIPMENT OR EMPLOYEES TIME TO INFLUENCE ANY MEASURE WHICH IS BEING REFERRED TO A VOTE OF THE PEOPLE BY MEANS OF THE INITIATIVE OR REFERENDUM PETITION. (2) ANY OFFICIAL VIOLATING THE PROVISIONS OF 26 O.S. 1971, 16-119 [26-16-119] SHALL BE DEEMED GUILTY OF A MISDEMEANOR AND UNDER 26 O.S. 1971 [26-16-110], 16-110 SHALL BE SUBJECT TO A CONFINEMENT IN THE COUNTY JAIL FOR NOT MORE THAN ONE (1) YEAR OR FINED NOT MORE THAN ONE THOUSAND DOLLARS ($1,000) OR BOTH. (3) IN ADDITION TO THE CRIMINAL RAMIFICATIONS, 26 O.S. 1971, 16-119 [26-16-119] REQUIRES THE OFFICE HELD BY AN OFFICIAL GUILTY OF A VIOLATION OF THIS SECTION TO BE ADJUDGED VACANT AND THEREAFTER FILLED IN THE MANNER PRESCRIBED BY LAW. (4) THE VOLUNTARY REIMBURSEMENT OF ILLEGALLY EXPENDED PUBLIC FUNDS IN VIOLATION OF 26 O.S. 1971, 16-119 [26-16-119] DOES NOT PROHIBIT CRIMINAL PROSECUTION NOR A SUBSEQUENT VACANCY ADJUDICATION OF THE OFFICE HELD BY THE VIOLATOR. HOWEVER, SUCH REIMBURSEMENT COULD CONCEIVABLY BE CONSIDERED IN MITIGATING THE CRIMINAL SANCTIONS IMPOSED BY A COURT OF LAW AGAINST THE OFFICIAL DEEMED GUILTY OF VIOLATING THE PROVISIONS OF 26 O.S. 1971, 16-119 [26-16-119]. (EMPLOYEE TIME, EXPENDITURE OF SALARIES FOR PERSONNEL OUTSIDE THEIR SCOPE OF DUTIES) CITE: 26 O.S. 1971, 16-110 [26-16-110], 22 O.S. 1971 991 [22-991](C), 51 O.S. 1971 8 [51-8] (JANET COX) ** SEE OPINION NO. 92-609 (1992)